Case 19-00880-JDP         Doc 79     Filed 04/07/21 Entered 04/07/21 17:24:54       Desc Main
                                     Document     Page 1 of 2



Kirk J. Houston, ISB #9055
SMITH + MALEK, PLLC
101 S. Capitol Blvd., Suite 930
Boise, ID 83702
Telephone: (208) 473-4009
Facsimile: (208) 473-7661
Email: kirk.houston@smithmalek.com

Attorneys for Chapter 7 Trustee



                           UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO

In Re:
                                                   Case No. 19-00880-JDP
HAWKES, RYAN WILLIAM                               Chapter 7
HAWKES, SUZANN MARGARET
                                                   STATEMENT OF NON-OBJECTION
                       Debtors.                    TO MOTION FOR AN ORDER OF
                                                   EXAMINATION DUCES TECUM OF
                                                   CURTIS GRIEVE PURSUANT TO
                                                   RULE 2004 OF THE FEDERAL RULES
                                                   OF BANKRUPTCY PROCEDURE



         COMES NOW Chapter 7 Trustee, J. Ford Elsaesser (“Trustee”), by and through

undersigned counsel, and states that no objections have been filed to the Motion for an Order of

Examination Duces Tecum of Curtis Grieve Pursuant to Rule 2004 of the Federal Rules of

Bankruptcy Procedure (Docket No. 77) filed on March 11, 2021, within the 14 days of the date of

service. Trustee hereby requests the Court approve the examination Duces Tecum of Curtis Grieve

without further notice or hearing.




STATEMENT OF NON-OBJECTION TO MOTION FOR AN ORDER OF EXAMINATION
DUCES TECUM OF CURTIS GRIEVE PURSUANT TO RULE 2004 OF THE FEDERAL
RULES OF BANKRUPTCY PROCEDURE - 1
Case 19-00880-JDP      Doc 79    Filed 04/07/21 Entered 04/07/21 17:24:54         Desc Main
                                 Document     Page 2 of 2



       DATED: April 7, 2021.

                                                  SMITH + MALEK, PLLC



                                                  BY:
                                                         KIRK HOUSTON
                                                         Attorneys for Chapter 7 Trustee




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 7th day of April, 2021, I filed the
foregoing STATEMENT OF NON-OBJECTION ON MOTION FOR AN ORDER
OF EXAMINATION DUCES TECUM OF CURTIS GRIEVE PURSUANT TO
RULE 2004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE
electronically through the CM/ECF system, which caused the following parties or
counsel to be served by electronic means, as more fully reflected on the Notice of Electronic
Filing:



       U.S. Trustee
       ustp.region18.bs.ecf@usdoj.gov

       J. Ford Elsaesser
       ford@eaidaho.com

       Holly Roark
       holly@roarklawboise.com
       Attorney for Debtors
                                                  /s/Debbie Evenoff
                                                  Debbie Evenoff




STATEMENT OF NON-OBJECTION TO MOTION FOR AN ORDER OF EXAMINATION
DUCES TECUM OF CURTIS GRIEVE PURSUANT TO RULE 2004 OF THE FEDERAL
RULES OF BANKRUPTCY PROCEDURE - 2
